DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Nov 12, 2020, where applicant amended the claims. The claims 1-9, 11-21 are pending for examination.
Claims: 10 (Canceled)
Claims: 13-21 (New)

Response to Arguments
Applicant’s arguments filed on Nov 12, 2020, with regards to rejection of claim 1-9, 11-21 have been fully considered, but they are partially persuasive.
The rejection of claims 1-10 under 35 U.S.C. 112 (b) is withdrawn in light of applicant’s amendment/argument to claims 1-10.
In Applicant’s remarks, on pages 10-12, Applicant argues that does not teach claims 1, 4, and 11.
In response to the applicant’s argument, applicant are found to be partially persuasive. Applicant amends the claims, but the current reference Yoon (US 2015/0347114 A1) teaches all the limitation except information including a topic. See the new mapping below. 
For the limitations, information including a topic. A new ground of rejection is applied over Yoon (US 2015/0347114 A1), in view of Dragicevie (US 2019/0122125 A1: provisional: 62/574,888: 10/20/2017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0347114 A1), in view of Dragicevie (US 2019/0122125 A1: provisional: 62/574,888: 10/20/2017)

Regarding claim 1,
Yoon teaches, A peripheral device communicating with a central control device, the peripheral device comprising: (see fig. 1 (control device-110, peripheral device:120-140, and para [0095] IoT devices/peripheral devices are connected to the control device 110.): 
a control circuit of the peripheral device configured to transmit first information to be provided to the central control device which has a communication function with a user of the central control device, (see para [0181] the processor 720 may transmit information on the external electronic device 704 to the control device 702. For example, the processor 720 may transmit identification information of the external electronic device 704 and 
and;
para [0102] user of the central device is a smart phone, and communication function is communication media (e.g. Wifi, Bluetooth, Zigbee etc.)
wherein the first information includes information for communicating a proposal to the user of the central control device in relation to at least one of information about a current situation of the peripheral device and information about a function of the peripheral device (see para [0195]-[0196] The information exchange application (e.g. SMS, email etc.) between peripheral devices and control device. Para [0197] proposal is turning ON/OFF, setting, adjusting brightness, battery power etc.)
Yoon teaches all the feature of the claim except information including a topic.
In analogous art,
Dragicevie teaches, information including a topic (see para [0030] Any number of types of context may be provided including, is it warm or cold (such as measured using a temperature sensor), what is the time of day, what is a location, what is a user doing, who is around the user, what is the mood of the user. Note: the above all limitations are topic.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of Yoon with information including a topic of Dragicevie. A person of ordinary skill in the art would have been motivated to do this topic to transmit data/information in order to finding identification of the device (example: 

Regarding claim 2,
Yoon and Dragicevie teach claim 1,
Yoon further teaches, wherein the first information includes a summary of at least one of information about a current situation of the peripheral device and information about a function of the peripheral device (see para [0176] the electronic device 700 performs a function or service, automatically or in response to a request, the electronic device 700 may send a request to perform at least a portion of the function or service to other devices (e.g., the control device 702, note: first information is the status of IoT device/peripheral devices (ex-capability, power level, service, function etc.)), and 
the control circuit further receives a request from 20the central control device which has received the first information (see para [0176] an additional function requested by the electronic device 700, and provide the execution result to the electronic device 700), and 
transmits, to the central control device, second information indicating details of at least one of the information about the current state of the peripheral device and the information about the function 25of the peripheral device (see para [0179] the processor 720 may access the server 706, and receive at least a portion of a software program corresponding to the information on the external electronic device 704,see also [0250]).  

Regarding claim 3,
Yoon and Dragicevie teach claim 1,
Yoon further teaches, wherein the control circuit transmits an advertising- 102 - signal for allowing the central control device to discover the peripheral device (see para [0107] Device low power signal is referred as an advertising signal. and;
[0213] disclose, detect a state of the electronic device 900, and convert metered or detected information into an electrical signal. Note: electrical signal is a power signal).), and, 
the first information is included in the advertising signal (see para [0213] electrical signal is a power signal). 
Regarding claim 4,
A communication system comprising: a central control device; and at least one peripheral device, at least one of the at least one (see fig. 1 (control device-110, peripheral device:120-140, and para [0095] IoT devices/peripheral devices are connected to the control device 110.):
first control circuit configured to transmit first information to the central control device, the first information including a topic to be provided to  a user of the central control device (see para [0181] the processor 720 may transmit information on the external electronic device 704 to the control device 702. For example, the processor 720 may transmit identification information of the external electronic device 704 and 
and;
para [0102] user of the central device is a smart phone, and communication function is communication media (e.g. Wifi, Bluetooth, Zigbee etc.), wherein the central control device includes a second control circuit configured to (1) determine a response based on the received first information and (2) perform the determined response (see para [0176] when the electronic device 700 performs a function or service, automatically or in response to a request.), 
wherein the first information includes information for communicating a proposal to the user of the central control device in relation to at least one of information about a current situation of the peripheral device and information about a function of the peripheral device (see para [0195]-[0196] The information exchange application (e.g. SMS, email etc.) between peripheral devices and control device. Para [0197] proposal is turning ON/OFF, setting, adjusting brightness, battery power etc.)
Yoon teaches all the feature of the claim except information including a topic.
In analogous art,
Dragicevie teaches, information including a topic (see para [0030] Any number of types of context may be provided including, is it warm or cold (such as measured using a temperature sensor), what is the time of day, what is a location, what is a user doing, who is around the user, what is the mood of the user. Note: the above all limitations are topic.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of Yoon with information including a topic 

Regarding claim 9,
Yoon and Dragicevie teach claim 4,
Yoon further teaches, wherein the central control device comprises an interactive interface using a voice (see para [0301] voice input and out).  
and 
Dragicevie further teaches,
wherein the second control circuit determines the correspondence by artificial intelligence (see para [0007] The processor may be further configured to use the artificial intelligence framework to determine a contextually relevant time to deliver the advice to the user.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of Yoon with information including a topic of Dragicevie. A person of ordinary skill in the art would have been motivated to do this to transmit a data between controlling devices/sensors (Dragicevie: [0003])

Regarding claim 13,
Yoon and Dragicevie teach claim 11,
Yoon further teach, further comprising: transmitting, by a second peripheral device, further first information including a further topic to be provided to a user of the central control device (see para [0013] a user interface to be used for the second external electronic device to perform an operation related to a third external electronic device.), 
wherein the response determined by the central control device is based on both the first information and the further first information (see para [0016] receive a first software program to be used for control of a first external electronic device through the communication interface in response to a first user selection through the first user interface.).
Regarding claim 14,
Yoon and Dragicevie teach claim 13,
Yoon further teach, 
wherein the peripheral device is a personal computer or smartphone, the second peripheral device is a digital camera or voice recorder, and the response is to communicate from the central control device, to the user, a proposal to transmit an image from the digital camera or a voice file from the voice recorder to the personal computer or smartphone (see para [0089] smart phone has camera as well as voice recorder.)
Regarding claim 15,
Yoon and Dragicevie teach claim 11,
Yoon further teach, wherein the response determined based on the received first information and performed is a proposal used to control or act on a second peripheral device other than the peripheral device (see para [0089] smart phone is a peripheral device other than the peripheral device).
Regarding claim 16,
Yoon and Dragicevie teach claim 15,
 an electronic device may be a smart home appliance. Such appliances may include at least one of: a television (TV); a digital video disk (DVD) player; an audio player; a refrigerator; an air conditioner, a vacuum cleaner; an oven; a microwave oven; a washing machine; an air cleaner, a set-top box; a home automation control panel; a security control panel; a TV box (e.g., Samsung HomeSync.RTM., Apple TV.RTM., or Google TV); a game console (e.g., Xbox.RTM. or PlayStation.RTM.); an electronic dictionary; an electronic key; a camcorder, or an electronic frame or at least one of the functionalities thereof).
Regarding claim 17,
Yoon and Dragicevie teach claim 15,
Yoon further teach, wherein the response is performed depending on whether or not the user is within a predetermined distance of the central control device (see para [0104] devices are located in a conventional distance from the control device (e.g. high, short range distance.)).
Regarding claim 18,
Yoon and Dragicevie teach claim 11,
Yoon further teach, wherein the response is associated with a security level, and wherein the central control device communicates the proposal to the user in a first way responsive to a determination that the security level has a first value or higher, and security control panel is a level with the central control device communicates the proposal to the user.)

Regarding claim 19,
Yoon and Dragicevie teach claim 18,
Yoon further teach, The communication method of claim 18, wherein the first way of communicating the proposal to the user is via a speaker provided with the central control device, and wherein the second way of communicating the proposal to the user is via text display (see para [0218] the audio module 980 may process sound information that is inputted or outputted through a speaker 982.).
Regarding claim 20,
Yoon and Dragicevie teach claim 18,
Yoon further teach, wherein the central control device determines whether or not the user is within a predetermined distance, and wherein, responsive to a determination that the user is within the predetermined distance, the central control device communicates the proposal to the user via a speaker in the central control device, and otherwise, responsive to a determination that the user is not within the predetermined distance, does not communicate the proposal to the user via the speaker (se para [0218]).
Regarding claim 21,
Yoon and Dragicevie teach claim 11,
Yoon further teach, 
voice record, [0219] captures still and moving pictures. For example, the image sensor module 991 may include one or more image sensors,
para [0186]share memory, para [0169] exchange information etc.)

Claim 5 recites all the same elements of claim 2, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 5.
Claim 6 recites all the same elements of claim 3, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 6.
Claim 11 recites all the same elements of claim 1, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11
Claim 12 recites all the same elements of claim 1, but in computer product form rather system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0347114A1), in view of Dragicevie (US 2019/0122125 A1: provisional: 62/574,888: 10/20/2017), and further in view of Woo (US 2012/0106375 A1).
Regarding claim 7,
Yoon and Dragicevie teach claim 5,
Yoon fails to teach, wherein the second control circuit integrates the first information transmitted from each of a plurality of peripheral devices and determines the response.  

In analogous art, Woo teaches, 
wherein the second control circuit integrates the first information transmitted from each of a plurality of peripheral devices and determines the response (see para [0042] for incorporating (i.e. integrating) device 1 and 2, and para [0054] receive a response.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify of Yoon with Dragicevie further with a control device and an auxiliary devices of Woo with  for incorporating (i.e. integrating) device 1 and 2 of Woo. A person of ordinary skill in the art would have been motivated to do this to transmit a data between controlling devices (Woo: [abstract]).

Regarding claim 8,
Yoon teaches claim 5,
Yoon fails to teach, wherein the second control circuit integrates the first information and the second information transmitted from each of a plurality of peripheral devices and determines the response.
In analogous art, Woo teaches,  wherein the second control circuit integrates the first information and the second information transmitted from each of a plurality of peripheral devices and determines the response (see para [0033] a group owner and the intention information is divided into main intention information and auxiliary intention information, note: auxiliary information is regarded as second information.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a control device and an auxiliary device of Woo with information is divided into main intention information and auxiliary intention information of Woo. A person of ordinary skill in the art would have been motivated to do this to transmit a data between controlling devices (Woo: [abstract]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 2/28/2021.
/Sm Islam/
Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457